Case 19-10289-LSS Doc 600 Filed 05/21/19 Page 1 of 2

Official Form 417A (12/18)

[Caption as in Form 416A, 416B, or 416D, as appropriate]

NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 4: Identify t llant(s)

1.

Name(s) of appellant(s):

Cypress Historical Excess Insurers: Columbia Casualty Company, Continental Casualty Company, the
Continental Insurance Company, as successor to CNA Casualty of California and as successor in
interest to certain insurance policies issued by Harbor Insurance Company, Lamorak Insurance
Company (formerly known as OneBeacon America Insurance Company), as successor to Employers’
Surplus Lines Insurance Company, Stonewall Insurance Company (now known as Berkshire Hathaway
Specialty Insurance Company), and National Union Fire Insurance Company of Pittsburgh PA, to the
extent that they issued policies to Cyprus Mines Corporation prior to 1981.

2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject ofthis

appeal:
For appeals in an adversary proceeding. For appeals in a bankruptcy case and not in an
Q Piaintif adversary proceeding.
Q) Defendant () Debtor
Q) = Creditor
Other (describe):
CJ] Trustee
Mi Other (describe) Alleged Insurers
Part 2: Identify th biect of thi |

1.Describe the judgment, order, or decree appealed from: We appeal Dkts 502 and 503 of Case No.

19-10289 in which the Bankruptcy Court granted Debtors’ Motion to Appoint Mr. Patton of Young
Conaway as Future Claimants’ Representative, denied Cyprus Historical Excess Insurers Objection
to the retention of Mr. Patton of Young Conaway as Future Claimants’ Representative, and denied

Cyprus Historical Excess Insurers Motion to Compel discovery from Debtors, Mr. Patton, and his
firm Young Conaway.

2. State the date on which the judgment, order, or decree was entered: We are filing this notice of

appeal on a precautionary basis in the event the order is determined to have been entered on the
date the Court read the decision from the bench on May 7, 2019.

Part 3: Identify the ott ties tot

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses,
and telephone numbers of their attorneys (attach additional pages if necessary):

1.

Party: Cyprus Historical Excess Insurers Attorney(s): Tancred Schiavoni, O'Melveny & Myers,
LLP, 7 Times Square, Times Square Tower, NY, NY 10036 Phone: 212-326-2267: Email:
tschiavoni@omm.com. Gary Svirsky of O'Melveny & Myers, LLP Email asvirsky@omm.com:

Janine Panchok-Berry of O'Melveny & Myers, LLP Email: jpanchok-berry@omm.com

2. Party: Attorney:
Official Form 417A Notice of Appeal and Statement of Election page 1
Case 19-10289-LSS Doc 600 Filed 05/21/19 Page 2 of 2

 

lf a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will
hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the
United States District Court. If an appellant filing this notice wishes to have the appeal heard by the
United States District Court, check below. Do not check the box if the appellant wishes the Bankruptcy
Appellate Panel to hear the appeal.

Vv] Appellant(s) elect to have the appeal heard by the United States District Court rather
than by the Bankruptcy Appellate Panel.

” : FF he Date: <2) Ls

Signature of attorney for appellant(s) (or appellant(s) if not represented by dn attorney)

Name, address, and telephone number of attorney (or
appellant(s) if not represented by an attorney):

 

 

 

 

Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the
form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.

[Note to inmate filers: If you are an inmate filer in an institution and you seek the timing benefit of Fed.
R. Bankr. P. 8002(c)(1), complete Director's Form 4170 (Declaration of Inmate Filing) and file that
declaration along with the Notice of Appeal.]

Official Form 417A Notice of Appeal and Statement of Election page 2
